Case 1:19-mc-00498-AT Document 8 Filed 11/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

THE HURRY FAMILY REVOCABLE _ : No. 1:19-me-00498-AT
TRUST, ALPINE SECURITIES :
CORPORATION, AND SCOTTSDALE — : (M.D. Fla. Case No. 8:18-cv-02869)
CAPITAL ADVISORS CORPORATION
Plaintiffs,
Vv.

CHRISTOPHER FRANKEL,

Defendant.

 

DECLARATION OF JENNY R. CHOU IN SUPPORT OF
THIRD PARTY VISION FINANCIAL MARKETS LLC’S
MOTION TO TRANSFER AND FOR EXTENSION OF TIME
TO RESPOND TO PLAINTIFFS’ MOTION TO COMPEL

I, Jenny R. Chou, declare that the following information is true and correct:

L I am over 18 years old.

2. I have personal knowledge and am otherwise competent to testify regarding the
information in this Declaration.

3. Attached hereto as Exhibit A is a true and correct copy of the docket in The Hurry
Family Revocable Trust, et al. v. Christopher Frankel, No. 8:18-cv-02869 (M.D. Fla.) as of
November 8, 2019.

4, Attached hereto as Exhibit B is a true and correct copy of the docket in The Hurry

Family Revocable Trust, et al. v. Christopher Frankel, No. 3:19-mc-00114-CSH (D. Conn.),

dismissed as of October 25, 2019.
Case 1:19-mc-00498-AT Document 8 Filed 11/08/19 Page 2 of 2

a Attached hereto as Exhibit C is a true and correct copy of Vision’s Memorandum
of Law in Support of its Motion to Transfer, Dkt. No. 5-1 in The Hurry Family Revocable Trust,

et al. v. Christopher Frankel, No. 3:19-mc-00114-CSH (D. Conn.) (Oct. 10, 2019).

I, Jenny R. Chou, declare under penalty of perjury that the foregoing is true and correct.

Executed on November 8, 2019.

23466\8\48 14-0330-1548.v2
